Title: John Adams to Charles Adams, 13 December 1794
From: Adams, John
To: Adams, Charles


          
            Dear Charles
            Philadelphia Decr. 13. 1794
          
          The Nature, Designs, rise, Progress, present State future Operations and successes of “Selfcreated Societies,[”] are likely to become Objects of interesting Enquiry and should be critically Studied by a Lawyer. We know something of the History of them in France. The fruits of them in Geneva you will see in the Pamphlet inclosed which was written by D’Ivernois. The fruits of them in Scotland, you may see in another Pamphlet inclosed, the Tryal of Wat and Downie.— I may send you another Pamphlet shewing them in Lauzanne and Le Pays de vaud in Switzerland—as also in some other Tryals in England and Scotland.
          It behoves you as a Lawyer to Settle in your Mind accurate Ideas of the Limits prescribed to the Legality of Such Societies,

Assemblies Conventions or Clubbs. I will assist you in furnishing you with Information on these Subjects.
          I am &c
          
            John Adams
          
        